ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that LAWRENCE M. FINN, III, of ELIZABETH, who was admitted to the bar of this State in 1981, be temporarily suspended from the practice of law for failure to pay a fee arbitration award, and said LAWRENCE M. FINN, III, having been ordered to show cause why he should not be temporarily suspended from practice and compelled to pay a monetary sanction, and respondent having faded to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that LAWRENCE M. FINN, III, is hereby suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys.